             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

LUCILLE ANDERSON, et al.,               *
                                        *
     Plaintiffs,                        *
                                        *
     VS.                                *     Civil Action No.
                                        *     1:20-CV-03263-MLB
                                        *
BRAD RAFFENSPERGER, in his              *
official capacity as the Georgia        *
Secretary of State and the Chair of     *
the Georgia State Election Board, et    *
al.,                                    *
                                        *
     Defendants.                        *

                            NOTICE OF FILING

     Defendants Mike Kaplan, Henry Ficklin, Cassandra Powell, Rinda

Wilson, and Herbert Spangler submit this Notice of Filing of the following

attached documents:

     1.    Declaration of Jeanetta Watson;

     2.    Exhibit “A” to the Declaration of Jeanetta Watson (June 9, 2020

           Voting Equipment and Poll Worker Allocation by Polling

           Location); and

     3.    Exhibit “B” to the Declaration of Jeanetta Watson (November 3,

           2020 Voting Equipment and Poll Worker Allocation by Polling

           Location).


                                Page 1 of 4
     This 2nd day of October, 2020.



                                          /s/ William H. Noland
                                          WILLIAM H. NOLAND
                                          Georgia Bar No. 545605
                                          william@nolandlawfirmllc.com
                                          Attorney for Macon-Bibb County
                                          Defendants

NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                  Page 2 of 4
                    CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing has been prepared in accordance

with the font type and margin requirements set forth in Local Rule 5.1, using

Century Schoolbook font and 13-point type.

     This 2nd day of October, 2020.



                                          /s/ William H. Noland
                                          WILLIAM H. NOLAND
                                          Georgia Bar No. 545605
                                          william@nolandlawfirmllc.com
                                          Attorney for Macon-Bibb County
                                          Defendants

NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                  Page 3 of 4
                           CERTIFICATE OF SERVICE

      I hereby certify that I have filed the foregoing using the CM/ECF system

which will send a notice of electronic filing to all counsel of record.

      This 2nd day of October, 2020.



                                               /s/ William H. Noland
                                               WILLIAM H. NOLAND
                                               Georgia Bar No. 545605
                                               william@nolandlawfirmllc.com
                                               Attorney for Macon-Bibb County
                                               Defendants

NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                     Page 4 of 4
